 1

 2

 3

 4

 5

 6

 7

 8

 9
10                     UNITED STATES DISTRICT COURT
11                    EASTERN DISTRICT OF CALIFORNIA
12

13   ESA Management, LLC,                No.   2:20-cv-00434-JAM-DB
14                Plaintiff,
15        v.                             SUA SPONTE ORDER REMANDING
                                         ACTION TO STATE COURT
16   Laura Gerfin,
17                Defendant.
18

19
          The undersigned revokes any actual or anticipated referral
20
     to a Magistrate Judge for the purposes of Findings and
21
     Recommendations in this case.   See Local Rule 302(d)
22
     (“Notwithstanding any other provision of this Rule, a Judge may
23
     retain any matter otherwise routinely referred to a Magistrate
24
     Judge.”).
25
          On February 25, 2020 Defendant Laura Gerfin filed a Notice
26
     of Removal with this Court, seeking to remove an action from the
27
     Sacramento County Superior Court.    Notice of Removal, ECF No. 1.
28
                                      1
 1   For the following reasons, the Court sua sponte REMANDS this case

 2   to Sacramento County Superior Court.

 3        Under 28 U.S.C. § 1441(a), a defendant may remove an action

 4   to federal court if the district court has original jurisdiction.

 5   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

 6   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th

 7   Cir. 2003)).    If at any time before final judgment it appears

 8   that the district court lacks subject matter jurisdiction, the

 9   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
10   defendant seeking to remove an action to federal court must file
11   a notice of removal within thirty days of receiving a copy of the
12   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
13   removal of an action to federal court has the burden of
14   establishing federal jurisdiction in the case.     California ex
15   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).

16   Here, Defendant does not cite any basis for the Court’s

17   jurisdiction.

18        Federal courts are courts of limited jurisdiction; they lack

19   inherent or general subject matter jurisdiction.    Federal courts
20   can adjudicate only those cases authorized by the United States

21   Constitution and Congress.   Generally, those cases involve

22   diversity of citizenship or a federal question, or cases in which

23   the United States is a party.   Kokkonen v. Guardian Life Ins.

24   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545

25   (1989).   Federal courts are presumptively without jurisdiction

26   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject

27   matter jurisdiction is never waived and may be raised by the

28   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
                                       2
 1   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be

 2   more jealously guarded by a court than its jurisdiction.

 3   Jurisdiction is what its power rests upon. Without jurisdiction

 4   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.

 5   1988).

 6        The Ninth Circuit has held that the removal statute should

 7   be strictly construed in favor of remand and against removal.

 8   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.

 9   2005).   The “strong presumption” against removal jurisdiction
10   means that the defendant always has the burden of establishing
11   that removal is proper.    Nishimoto v. Federman–Bachrach &
12   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche

13   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal

14   jurisdiction must be rejected if there is any doubt as to the

15   right of removal in the first instance.   Gaus v. Miles, Inc., 980

16   F.2d 564, 566 (9th Cir. 1992).

17        In this case, Defendant is unable to establish jurisdiction

18   before this Court because the complaint filed in the state court,

19   20UD00400, contains a single cause of action for unlawful
20   detainer.   Unlawful detainer actions are strictly within the

21   province of state court.   A defendant’s attempt to create federal

22   subject-matter jurisdiction by adding claims or defenses to a

23   notice of removal will not succeed.   Vaden v. Discover Bank, 556

24   U.S. 49, 50 (2009) (federal question jurisdiction cannot “rest

25   upon an actual or anticipated counterclaim”); Valles v. Ivy Hill

26   Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law

27   defense to a state-law claim does not confer jurisdiction on a

28   federal court, even if the defense is that of federal preemption
                                       3
 1   and is anticipated in the plaintiff’s complaint.”).

 2        In determining the presence or absence of federal

 3   jurisdiction in removal cases, the “well-pleaded complaint rule”

 4   applies, “which provides that federal jurisdiction exists only

 5   when a federal question is presented on the face of the

 6   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.

 7   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well

 8   established that plaintiff is the ‘master of her complaint’ and

 9   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
10   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.

11   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.

12   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law

13   that a cause of action arises under federal law only when the

14   plaintiff’s well-pleaded complaint raises issues of federal

15   law.”).

16        Plaintiff’s complaint raises a single state law claim for

17   unlawful detainer.   The face of a properly-pled state law

18   unlawful detainer action does not present a federal question.

19   Therefore, Plaintiff’s complaint avoids federal question
20   jurisdiction.   Furthermore, Defendant has not met her burden of

21   showing the Court has diversity jurisdiction.   Plaintiff’s

22   complaint sets the amount in controversy as less than $10,000.

23   Notice of Removal at 3.   Subject to a “good faith” requirement,

24   “the sum claimed by the plaintiff controls.”    St. Paul Mercury

25   Indem. Co. v. Red Cab Co., 303 U.S. 283, 289-290 (1938).

26   Defendant failed to show Plaintiff’s pleading of the amount in

27   controversy was made in bad faith.    Consequently, she has failed

28   to show the Court has diversity jurisdiction over the suit.
                                      4
 1        The Court REMANDS this case to Sacramento County Superior

 2   Court for all future proceedings.   Defendant’s motion to proceed

 3   in forma pauperis, ECF No. 3, is DENIED as moot.

 4

 5   Dated:    February 27, 2020

 6                                 /s/ John A. Mendez________________

 7                                 United States District Court Judge

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                     5
